Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 18, 2021 was filed after the mailing date of the application on August 19, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,325,966 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-14 of U.S. Patent No. US 10,325,966 B2 reads on the corresponding limitation of claims 1-4, 6, and 7 of the current application 17/406,446. Both the current application and published patent disclose a display device having flexible substrate with light-emitting element.

Comparing independent claims and their dependent claim set of the current application and claims of the U.S. Patent No. 10,325,966 B2 is given below:- 

17/406,446
US 10,325,966 B2
Claim 1: A display device comprising:
a display panel; and
a first conductive layer,
wherein the display panel comprises a second conductive layer, a flexible substrate over the second conductive layer, and a transistor and a light-emitting element over the flexible substrate,





wherein the light-emitting element comprises a first electrode, a layer containing a light-emitting substance over the first electrode, and a second electrode over the layer containing the light-emitting substance,


wherein the first electrode is electrically connected to a source or a drain of the transistor,

wherein the second electrode is supplied with a constant potential,
wherein the second conductive layer comprises a portion which overlaps with the transistor with the flexible substrate provided therebetween,
wherein the second conductive layer comprises a portion which overlaps with the light-emitting element with the flexible substrate provided therebetween, and
wherein the second conductive layer of the display panel which is curved comprises a portion which is close to the first conductive layer and a portion which is apart from the first conductive layer.
Claim 2: the display device according to claim 1, wherein the second electrode is supplied with a constant potential.
Claim 1: A display device comprising: 
a display panel;  and 
a first conductive layer, 
wherein the display panel has flexibility, 
wherein the display panel comprises a flexible substrate, a first transistor, a second transistor, a light-emitting element, and a second conductive layer, 
wherein the first transistor, the second transistor, and the light-emitting element are each over the flexible substrate, 
wherein the light-emitting element comprises a first electrode over the flexible substrate, a layer comprising a light-emitting substance over the first electrode, and a second electrode over the layer comprising the light-emitting substance, 
wherein the first electrode is electrically connected to a source or a drain of the first transistor, 
wherein the second electrode is supplied with a constant potential, 
wherein the first transistor and the light-emitting element are each electrically insulated from 
the second conductive layer and each overlap with the second conductive layer with the flexible substrate provided therebetween, 




wherein the second conductive layer comprises a portion in contact with the first conductive layer and comprises a portion not fixed to the first conductive layer, and 
wherein the first conductive layer is supplied with a constant potential.


Claim 2 corresponds to part of claim 2 of the published patent US 10,325,966 B2; 

Claim 3 corresponds to claim 2 of the published patent US 10,325,966 B2;

Claim 4 corresponds to claim 12 of the published patent US 10,325,966 B2;

Claim 5 corresponds to part of claim 13 of the published patent US 10,325,966 B2; 
Claim 6 corresponds to part of claim 14 of the published patent US 10,325,966 B2; 

Claim 7 corresponds to part of claim 1 of the published patent US 10,325,966 B2; 

Claim 8 corresponds to part of claim 2 of the published patent US 10,325,966 B2; 

Claim 9 corresponds to claim 2 of the published patent US 10,325,966 B2;

Claim 10 corresponds to claim 12 of the published patent US 10,325,966 B2;

Claim 11 corresponds to part of claim 13 of the published patent US 10,325,966 B2; 

Claim 12 corresponds to part of claim 14 of the published patent US 10,325,966 B2; 



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 4, 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al.(US 2015/0212548 A1) (herein after Namkung) in view of Wang et al.(US 2015/0060252 A1) (herein after Wang).

Regarding claim 1, Namkung teaches a display device(flexible display device including touch sensor, Para-3) comprising:

a display panel(flexible display panel 10, fig.1); and

a first conductive layer(second touch electrode layer 420, fig.2, Para-47),

wherein the display panel comprises a second conductive layer (first touch electrode layer 410, fig.2, Para-47), a flexible substrate(flexible substrate 100, fig.2, Para-47) over the second conductive layer(410), and a transistor(transistors Qd or Qs, figs.11&13) and a light-emitting element(light-emitting devices LD, figs.11&13) over the flexible substrate (100, fig.13),

wherein the light-emitting element(LD, fig.13) comprises a first electrode(pixel electrode 191, fig.13, Para-106), a layer containing a light-emitting substance(organic emission layer 260, fig.13, Para-108) over the first electrode(191), and a second electrode(common electrode 270, fig.13, Para-110) over the layer containing the light-emitting substance(260),

wherein the first electrode(191) is electrically connected to a source or a drain of the transistor(driving drain electrode 175b, fig.13, Para-106),

wherein the second electrode(270) is supplied with a constant potential(VSS, Para-50, 84),
	
wherein the second conductive layer(410) comprises a portion which overlaps with the transistor(Qd or Qs) with the flexible substrate(100) provided therebetween(figs.2&10)(as seen from figs.2&13, transistors Qd or Qs are disposed on flexible substrate 100 and flexible substrate 100 is over the  second conductive layer 410, therefore, it is obvious that second conductive layer is overlapping transistors Qd or Qs),
wherein the second conductive layer(410) comprises a portion which overlaps with the light-emitting element(LD) with the flexible substrate(100) provided therebetween(figs.2&13), and

Nevertheless, Namkung is not found to teach expressly the display device, wherein the second conductive layer of the display panel which is curved comprises a portion which is close to the first conductive layer and a portion which is apart from the first conductive layer.

However, Wang teaches a touch sensing display device, wherein the second conductive layer(first touch electrode 4, fig.4-8, 10,&13) of the display panel which is curved(figs.4-8,10,&13) comprises a portion which is close to the first conductive layer(second touch electrode 2, figs.4-8,10,&13)  and a portion which is apart from the first conductive layer(figs.4-8, 10,&13)(claim does not define close, therefore the position given in figures are considered as close).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Namkung with the teaching of Wang to include the feature in order to provide a touch sensing display device
with simple structure, light weight, low cost and improved sensitivity, so that the display efficiency of the display device is improved.
Regarding claim 4, Namgung as modified by Wang teaches a module comprising:
the display device according to claim 1(see rejection of claim 1); and 
a flexible printed circuit board or an integrated circuit(obvious to have printed circuit board for functioning the touch panel with IC circuit).

Regarding claim 6, Namgung as modified by Wang teaches an electronic device(flat panel display device) comprising: 
the module according to claim 4(see the rejection of claim 4); and 
at least one of a sensor(touch sensor), an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except for minor wording and insignificant changes in terminology.

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations.
Claim 12 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitations.

9.	Claims 2, 3, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al.(US 2015/0212548 A1) in view of Wang et al.(US 2015/0060252 A1) and further in view of Kwon et al.(US 2011/0050604 A1)(herein after Kwon).

Namkung as modified by Wang is not found to teach expressly the display device according to claim 1, wherein

Claim 2: the first conductive layer is supplied with a constant potential.

Claim 3: the first conductive layer is in contact with a wiring supplied with the constant potential in a portion not overlapping with the display region.

However, Kwon teaches an organic light emitting display apparatus, wherein 

Claim 2: the first conductive layer(ground layer 30, fig.3) is supplied with a constant potential(ground, Para-72).

Claim 3: the first conductive layer is in contact with a wiring supplied with the constant potential(ground) in a portion not overlapping with the display region(fig.3)(as seen from figs.1-8, ground layer is connected with a wiring at the side of the display region).

The prior art, as embodied in the teachings of Namkung, Wang and Kwon, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately. Such combination is desirable as it might prevent a signal disturbance between an image signal(form an image by the organic light emitting device) and a touch sensing signal(generated by touch sensing electrode layers).

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations.

Regarding claim 5, Namkung as modified by Wang teaches an electronic device(flexible display device having touch sensor) comprising:

the module according to claim 4(see the rejection of claim 4); and a sensor(touch sensor),

wherein the sensor overlaps with the display panel(figs.2&10, Namkung; fig.13, Wang).

Neither Namkung nor Wang teaches expressly that the sensor overlaps with the display panel with the second conductive layer provided there between.

However, Kwon teaches an organic light emitting display apparatus, wherein the sensor(first sensing electrode layer 21, fig.4) (21 is a part of touch sensor) overlaps with the display panel(light emitting device 40) with the second conductive layer (second touch sensing electrode layer 23, fig.4) provided there between.


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Namkung further with the teaching of Kwon to include the feature in order to provide a touch sensing display device where a touch panel function be obtained without an increase in thickness, simplified manufacturing process, reduced manufacturing costs, reduced number of masks used to manufacture a TFT, and an aperture ratio may be increased.

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations.

Examiner Note

10.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692